


[owwltrhd.jpg]




EXHIBIT 10.2
June 28, 2012


James (Jim) F. Rogers
[personal address]




Dear Jim:


On behalf of Orbitz Worldwide, Inc., together with its subsidiaries, (“Orbitz
Worldwide”) I am pleased to confirm our offer of the position as Senior Vice
President and General Counsel, reporting to Barney Harford, CEO. Your start date
will be August 13, 2012. Your annual base salary will be $350,000. This offer is
contingent upon satisfactory employment and education verification, verification
of your U.S. employment eligibility, and execution of the Orbitz Restrictive
Covenant Agreement (Confidentiality, Non-Solicitation, Non-Competition).


You will be eligible to participate in the Company’s annual incentive bonus plan
(the “Bonus Plan”) provided that you are actively employed by and in good
standing with the Company and subject to the other terms, conditions and
eligibility requirements of the Bonus Plan.  Your target bonus percentage for
purposes of the Bonus Plan will be 50% of your eligible earnings (as defined in
the Bonus Plan).  Bonus payments under the Bonus Plan are determined based on
your target bonus percentage and eligible earnings during the relevant plan
period, as well as the achievement of company financial objectives and
individual performance, subject to such other terms, conditions and criteria as
the Compensation Committee (the “Compensation Committee”) of the Orbitz
Worldwide, Inc. Board of Directors may determine in its sole discretion.


While you are employed by the Company, you will be entitled to utilize up to
$25,000 of barter airfare between Chicago and Washington, D.C. and between
Chicago and New York City for the purposes of commuting travel for you and your
immediate family (and their significant others) during the first twelve months
of employment, and up to $25,000 of barter airfare between Chicago and
Washington, D.C. and between Chicago and New York City for the purpose of
commuting travel for you and your immediate family (and their significant
others) during the second twelve months of employment. All perquisites will be
paid on your behalf by the Company and will be included in your W-2 as taxable
income on an annual basis subject to applicable withholdings, which shall be
your sole responsibility.


Sign-on bonus


In addition, you will receive a one-time bonus of $50,000, less applicable
taxes, payable upon employment. In the event you voluntarily resign employment
or are terminated for cause within one year of your start date, you agree to
repay the full amount of the bonus to the company.


Restricted Stock Units


A recommendation will be made by management to the Compensation Committee to
approve a new hire equity grant consisting of 120,000 restricted stock units.
All grants of equity awards are subject to




--------------------------------------------------------------------------------




approval by the Compensation Committee in its sole discretion, and subject to
such terms and conditions of the award agreement and your continued employment,
these RSUs will vest in four equal tranches on the first, second, third and
fourth anniversary dates of the grant date.


Relocation


This position will be based out of Chicago, IL. You are eligible for relocation
assistance in accordance with Orbitz Worldwide’s Relocation Policy Plan
enclosed. Upon receipt of your signed acceptance of this offer, a relocation
counselor will contact you.


Severance


Should your employment be involuntarily terminated by the Company other than for
"Cause" (as defined
below), you will be eligible to receive the following severance benefits:


Termination without Cause:


•
Lump sum cash payment equal to your annual base salary in effect on the date of
termination; and

•
COBRA subsidy for the first twelve (12) months following the month of
termination; provided that such benefits shall be taxable to you to the extent
advisable under Section 105(h) of the Internal Revenue Code of 1986, as amended
(the "Code").



Termination without Cause or resignation due to a “Constructive Termination” (as
defined below), within one (1) year following a Change in Control:


•
Lump sum cash payment equal to your annual base salary in effect on the date of
termination;

•
Lump sum cash payment equal to your annual target bonus in effect on the date of
termination;

•
In the year of termination, lump sum cash payment equal to your annual target
bonus in effect on the date of termination, prorated based on the date of
termination;

•
Full acceleration for RSUs, options, and PSUs (PSUs paid at target); and

•
COBRA subsidy for the first twelve (12) months following the month of your
termination; provided that such benefits shall be taxable to you to the extent
advisable under Section 105(h) of the Code.



Notwithstanding any other provision under this agreement, in the event that the
amount of payments or other benefits payable to you under this agreement,
together with any payments or benefits payable under any other plan, program,
arrangement or agreement maintained by the Company or one of its affiliates,
would constitute an “excess parachute payment” (within the meaning of Section
280G of the Code), the payments under this agreement shall be either (a)
provided in full pursuant to the terms of this agreement or any other applicable
agreement, or (b) reduced in a manner determined by the Company (by the minimum
possible amounts) until no amount payable to you under this agreement
constitutes an “excess parachute payment” (within the meaning of Section 280G of
the Code), whichever of the foregoing amounts, taking into account the
applicable federal, state, local and foreign income, employment and other taxes
including any excise tax imposed by Section 4999 of the Code (including without
limitation, any interest or penalties on such taxes), results in your receipt,
on an after-tax basis, of the greatest amount or payments and benefits provided
for hereunder or otherwise.


To be entitled to the benefits under this agreement, you must agree to be bound
by the terms and conditions outlined herein, including all restrictions
applicable to you which includes the execution of a






--------------------------------------------------------------------------------




general release waiving all claims against the Company, which release will be
provided to you in sufficient time to allow you to review and execute the
release, and for any revocation period to expire, so that such benefits (other
than the COBRA subsidy) can be paid to you by the short-term deferral deadline
referred to in the following paragraph.


Notwithstanding anything to the contrary set forth herein, all payments and
benefits described in this agreement that are not otherwise exempt from
Section 409A of the Code (“Section 409A”) shall be fully paid no later than the
short-term deferral deadline set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary set forth
herein, in the event that any change to this agreement or any additional terms
are required to comply with Section 409A (or an exemption therefrom), you hereby
agree that the Company may make such change or incorporate such terms (by
reference or otherwise) without your consent. To the extent (i) any payments to
which you become entitled under this agreement, or any agreement or plan
referenced herein, in connection with your termination of employment with the
Company constitute deferred compensation subject to Section 409A and (ii) you
are deemed at the time of such termination of employment to be a “specified”
employee under Section 409A, then such payment or payments shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in Treasury Regulations under Section 409A with the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary, as applicable, in one lump sum. For purposes of this agreement, no
payment that is subject to (and not exempt from Section 409A) will be made to
you upon termination of your employment unless such termination constitutes a
“separation from service” within the meaning of Section 409A, and Section
1.409A-1(h) of the Treasury Regulations thereunder.


Definitions


For purposes of this agreement, “Cause” shall mean (A) your failure to
substantially perform your duties to the Company (other than as a result of
total or partial incapacity due to Disability) for a period of ten (10) days
following your receipt of written notice from the Company of such failure,
(B) theft or embezzlement of property of the Company or dishonesty in the
performance of your duties to the Company, (C) an act or acts on your part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a crime involving moral turpitude, (D) your willful malfeasance
or willful misconduct in connection with your duties or any act or omission
which is materially injurious to the financial condition or business reputation
of the Company, or (E) your breach of the provisions of any agreed-upon
non-compete, non-solicitation or confidentiality provisions agreed to with the
Company, including pursuant to this agreement and pursuant to any other plan or
agreement.


For purposes of this agreement, “Change in Control” shall be as defined in the
Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan.


For purposes of this agreement, “Constructive Termination” shall be deemed to
occur upon (a) any material reduction in your base salary or target bonus
(excluding any change in value of equity incentives or a reduction affecting
substantially all similarly-situated executives); (b) the failure of the Company
to pay compensation or benefits when due, which is deemed to be a breach of the
employment relationship between you and the Company; (c) a material change in
the geographic location of your primary




--------------------------------------------------------------------------------




business office; provided that a relocation of less than fifty (50) miles
one-way from your then-present work location will not be considered a material
change in geographic location; or (d) a material and sustained diminution to
your duties and responsibilities; provided, however, that a reduction in duties
and responsibilities by virtue of the Company ceasing to be a publicly traded
company or being acquired and made part of a larger entity will not constitute a
Constructive Termination; provided, however, that the foregoing events shall
constitute a Constructive Termination only if the Company fails to cure such
event within thirty (30) days after receipt by the Company’s Board of Directors
from you of written notice of the event which constitutes a Constructive
Termination; and provided, further, that a Constructive Termination shall cease
to exist for an event on the 60th day following the later of its occurrence or
your knowledge of such occurrence, unless you have given the Company written
notice of such occurrence prior to such 60th day.


For purposes of this agreement, “Disability” shall mean you shall have become
physically or mentally incapacitated and is therefore unable for a period of
nine (9) consecutive months or for an aggregate of twelve (12) months in any
eighteen (18) consecutive month period to perform your duties under your
employment. Any question as to the existence of your Disability as to which you
and the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to you and the Company. If you and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and you shall be final and conclusive for all purposes of this
agreement and any other agreement between the Company and you that incorporates
the definition of “Disability.”


Employment Eligibility and Health/Welfare Benefits


Prior to beginning employment with Orbitz Worldwide, you will need to establish
your U.S. employment eligibility as well as your identity. Examples of proper
identification include a passport, or a valid driver’s license and social
security card; alternate acceptable documents are stated on the enclosed list.
You will need to bring this identification with you on your first day of
employment.


Health and welfare benefits will begin on the first of the month on or following
your date of hire. You will also receive a brief tour of the facilities and we
will obtain your signature indicating your agreement to comply with Orbitz
Worldwide’s core policies.


Per Orbitz Worldwide standard policy, this letter is not intended nor should it
be considered as an employment contract for a definite or indefinite period of
time. Employment with Orbitz Worldwide is at will, and either you or the Company
may terminate employment at any time, with or without cause.


This agreement is the entire integrated agreement between you and the Company
with regard to all matters addressed herein and supersedes all other agreements
and/or policies the Company may have in place.


You understand that this offer is contingent upon full execution of the Orbitz
Restrictive Covenant Agreement (Confidentiality, Non-Solicitation,
Non-Competition) prior to commencement of employment. You further represent and
affirm that, other than the Orbitz Restrictive Covenant Agreement, you do not
have any non-competition, non-solicitation, restrictive covenant or other
similar agreements or contracts that will or may restrict or limit in any way
your ability to perform the duties of the position you have been offered with
the Company, and that the Company’s offer of employment is contingent upon this
representation by you. In addition, Orbitz Worldwide requires that you comply
with any confidentiality obligations you have to your current and any former
employers.






--------------------------------------------------------------------------------




If these terms are acceptable to you, please sign on the line indicated below
and scan/email or fax both to (312) 276-4543, along with the Personal Data Form
and Background Release Form.   If we do not receive your acceptance by 5:00PM
Central Time on July 5, 2012, this offer will expire.


We are excited that you are joining our organization and look forward to having
you as part of the Orbitz Worldwide team. If there is anything further I can do
to assist you, please do not hesitate to contact me at (312) 894-4850.


Regards,


/s/ Kathy Dellplain


Kathy Dellplain
SVP, Human Resources
Orbitz Worldwide, Inc.


Understood and accepted:
 
/s/ James F. Rogers
James F. Rogers Date







